                   Case 20-10343-LSS      Doc 2189       Filed 02/11/21      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC
                                                           (Jointly Administered)
                        Debtors.1


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Deniz A. Irgi of Latham & Watkins LLP, 355 South Grand
Avenue, Suite 100, Los Angeles, California, 90071-1560 to represent The Church of Jesus
Christ of Latter-day Saints in the above-captioned cases.

Date: February 5, 2021
      Wilmington, Delaware
                                                      /s/ Michael J. Merchant
                                                      Michael J. Merchant (No. 3854)
                                                      RICHARDS, LAYTON & FINGER, P.A.
                                                      One Rodney Square
                                                      920 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 651-7700
                                                      Facsimile: (302) 651-7701
                                                      Email: merchant@rlf.com




1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal
    tax identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA,
    LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


RLF1 24746991v.1
                   Case 20-10343-LSS   Doc 2189      Filed 02/11/21     Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bar of the State of
California, and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules and with the Revised Standing Order for
District Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for the District Court.

Dated: February 5, 2021                            /s/ Deniz A. Irgi
                                                   Deniz A. Irgi
                                                   LATHAM & WATKINS LLP
                                                   355 South Grand Avenue, Suite 100
                                                   Los Angeles, California 90071-1560
                                                   Telephone: (213) 485-1234
                                                   Facsimile: (213) 891-8763
                                                   E-mail: deniz.irgi@lw.com



                               ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                    LAURIE SELBER SILVERSTEIN
       Dated: February 11th, 2021                   UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
RLF1 24746991v.1
